USCA11 Case: 21-10735      Date Filed: 12/22/2021   Page: 1 of 4




                                                                [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 21-10735
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket No. 2:18-cr-00089-JLB-NPM-1

UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

versus

WILLIAM NOBLES,

                                                           Defendant-Appellant.
                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                 (December 22, 2021)

Before BRANCH, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

         William Nobles, a counseled federal prisoner, appeals his conviction for one

count of possession of child pornography. His only challenge is to the district
          USCA11 Case: 21-10735        Date Filed: 12/22/2021    Page: 2 of 4



court’s denial of his motion to suppress evidence obtained pursuant to a Network

Investigative Technique (“NIT”) warrant. Specifically, he argues that the district

court erred in finding, on the basis of our decision in United States v. Taylor, 935

F.3d 1279 (11th Cir. 2019), cert. denied, 140 S. Ct. 1548 (2020), that even though

the NIT warrant was invalid, the good faith exception to the exclusionary rule,

articulated in United States v. Leon, 468 U.S. 897 (1984), applied where the

investigating officers’ conduct was objectively reasonable. The government,

arguing that we are bound to follow Taylor, has moved for summary affirmance and

to stay the briefing schedule.

       Summary disposition is appropriate, in part, where “the position of one of the

parties is clearly right as a matter of law so that there can be no substantial question

as to the outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). 1

      Under the prior precedent rule, we are “bound to follow a prior panel’s holding

unless and until it is overruled or undermined to the point of abrogation by an opinion

of the Supreme Court or of this Court sitting en banc.” United States v. Gillis, 938

F.3d 1181, 1198 (11th Cir. 2019).

      In Taylor, we reviewed the denial of a motion to suppress based on the same


      1
        We are bound by cases decided by the former Fifth Circuit before October 1,
1981. Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).


                                           2
           USCA11 Case: 21-10735            Date Filed: 12/22/2021       Page: 3 of 4



NIT warrant at issue in Nobles’s case, which was issued by a magistrate judge in the

Eastern District of Virginia. See Taylor, 935 F.3d at 1283–84. There, we agreed

with the defendant that the magistrate judge lacked the authority to issue a warrant

authorizing the use of the NIT software on computer users like Nobles who were

located outside of that district. Id. at 1287–88. Thus, we concluded that the warrant

was void ab initio and presumptively unreasonable under the Fourth Amendment.

Id. Nonetheless, we held that the evidence obtained under the NIT warrant need not

be suppressed because the FBI agents who obtained the search warrant had acted in

good faith and without any intent to deceive the magistrate judge. Id. at 1291–93.

       Summary affirmance is appropriate here because, in light of Taylor, the

government is clearly right as a matter of law.2 See id.; Gillis, 938 F.3d at 1198. The

search here was presumptively unreasonable under the Fourth Amendment based on

the void NIT warrant. But as Taylor establishes, the good-faith exception to the

warrant requirement applies to the NIT warrant. To the extent Nobles’s arguments

concerning the technology involved in NIT warrants go beyond the scope of what

we considered in Taylor, the prior precedent rule bars them nonetheless. See Gillis,

938 F.3d at 1198 (“[T]here is no exception to the rule where the prior panel failed to




       2
         We also note that, as Nobles does not raise any further challenges to the district court’s
denial of his motion to suppress, he has abandoned any such issues on appeal. See Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (explaining that an appellant
abandons a claim where he does not “plainly and prominently” raise it (quotation omitted)).
                                                3
          USCA11 Case: 21-10735      Date Filed: 12/22/2021   Page: 4 of 4



consider arguments raised before a later panel.”).

      Accordingly, because the government’s position is “clearly right as a matter

of law,” we GRANT its motion for summary affirmance and DENY as moot its

motion to stay the briefing schedule. See Groendyke Transp., 406 F.2d at 1162.




                                         4